COLLINSON, DAEHNKE, INLOW & GRECO

21515 HAWTHORNE BLVD., SUITE 800

TORRANCE, CALIFORNIA 90503
TEL. (424) 212-7777 | FAX (424) 212-7757

Case 2:

an &- WwW WN

Co fe INN

10
11
12
13
14

16
17
18
19
20
21
22
23
24

26
27
28

{

 

 

8-cv-00008-JLS-RAO Document 121 Filed 11/13/20 Page1ofi Page ID #:518

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA
ANTHONY LOUIS GALLO, JR., CASE NO. 2:18-CV-00008-JLS
(RAOx)
Plaintiff, Hon. Josephine L. Staton
Magistrate Judge Rozella A. Oliver
V. Action Filed: January 2, 2018
Trial Date: None Set
COUNTY OF LOS ANGELES, JIM
MCDONNELL, DEPUTY ANTHONY | ORDER RE STIPULATION TO
MILLER, DEPUTY STEPHAN DISMISS ENTIRE ACTION WITH
CHRISTOPHER, DEPUTY L. PRICE, | PREJUDICE
and DEPUTY GUSTAVO TORRES,

Defendants.

 

 

In light of the stipulation among the parties and the settlement among the

parties, the entire action is hereby dismissed with prejudice pursuant to Federal
Rules of Civil Procedure 41(a)(1)(11).

All parties are to bear their own costs arising out of this dismissal.

IT IS SO ORDERED.

Date November 13, 2020
Judge Josephine L. Staton

 

-1-
[ORDER] RE STIPULATION TO DISMISS ENTIRE ACTION WITH PREJUDICE

 
